1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    NOA E. OREN, #297100
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
5
6    Attorney for Defendant
     ANTHONY WEST
7
8                               IN THE UNITED STATES DISTRICT COURT
9
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                      Case No. 2:19-cr-007 GEB
12                    Plaintiff,                    STIPULATION AND [PROPOSED] ORDER TO
                                                    CONTINUE STATUS CONFERENCE
13            v.
14    ANTHONY WEST,                                  DATE:           July 12, 2019
                                                     TIME            9:00 a.m.
15                    Defendant.                     JUDGE:          Hon. Garland E. Burrell, Jr.
16
17           IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States

18   Attorney through Shea Kenny, Assistant United States Attorney, attorney for Plaintiff, and

19   Heather Williams, Federal Defender, through Assistant Federal Defender Noa E. Oren, attorneys

20   for Anthony West, that the status conference scheduled for July 12, 2019 be vacated and be

21   continued to September 27, 2019 at 9:00 a.m.

22           The government has provided as discovery in this case 110 pages of investigative reports,

23   search warrant applications and affidavits, and criminal history information. In addition to these

24   documents, the discovery also includes approximately 138 photographs from the scene of the

25   incident as well as video files.

26           The reasons for the requested continuance are to allow defense counsel to continue

27   reviewing discovery with the defendant, pursue investigation, continue negotiations toward a

28   non-trial disposition, conduct further legal research, including into the applicability of potential

      Stipulation and [Proposed] Order                -1-
      to Continue Status Conference
1    sentencing adjustments and their potential impact on the defendant’s sentence should the parties
2    resolve this case pre-trial, and otherwise prepare for trial.
3            Counsel for the defendant believes that failure to grant the requested continuance would
4    deny her the reasonable time necessary for effective preparation, taking into account the exercise

5    of due diligence. The government does not object to the continuance.

6            Based upon the foregoing, the parties agree time under the Speedy Trial Act should be

7    excluded from the date of the parties’ stipulation through and including September 27, 2019,

8    pursuant to 18 U.S.C. §3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order

9    479, Local Code T4 based upon continuity of counsel and defense preparation.

10   DATED: July 9, 2019                             Respectfully submitted,

11                                                   HEATHER E. WILLIAMS
12                                                   Federal Defender

13                                                   /s/ Noa E. Oren
                                                     NOA E. OREN
14                                                   Assistant Federal Defender
                                                     Attorney for ANTHONY WEST
15
     DATED: July 9, 2019                             MCGREGOR W. SCOTT
16                                                   United States Attorney
17
                                                     /s/ Shea Kenny
18                                                   SHEA KENNY
                                                     Assistant United States Attorney
19                                                   Attorney for Plaintiff
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order                 -2-
      to Continue Status Conference
1                                                  ORDER
2            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as
4    its order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice are served by granting the requested
7    continuance and outweigh the best interests of the public and defendant in a speedy trial.
8            The Court orders the time from the date the parties stipulated, up to and including
9    September 27, 2019, shall be excluded from computation of time within which the trial of this
10   case must be commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A)
11   and(B)(iv) [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It
12   is further ordered the July 12, 2019 status conference shall be continued until September 27,
13   2019, at 9:00 a.m.
14   Dated: July 11, 2019
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order                -3-
      to Continue Status Conference
